DETAILED ACTION

Status of Claims


Claims 1-4, 6-13 & 15-19 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 5 & 14 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: “During the above-referenced interview, the Examiner explained that he was applying Section 101 by looking for a practical application. The Examiner further stated that, even if Applicant could point to a technical improvement that results from the claimed invention, that the first prong would still not be satisfied unless it showed integration with a practical application. As an initial matter, it is noted that the analysis being applied appears to conflate the separate and distinct steps of the Section 101 inquiry. Step 2A Prong One and Step 2A Prong Two are two separate inquiries.”

Examiner:  Applicant is conflating the points from the interview – the Examiner considered all aspects of the PEG, however stressed during the call that applicant better explain the technical problem and solution, as it pertains to the specification, and map it back to the claim language with respect to Step 2A prong 2.  The abstract idea was not ignored in the analysis, however the claim language still does not overcome Step 2A prong 1 (it is still directed to a certain method of organizing human activity as indicated in the below 101 analysis). 

Issue #2
Applicant: “As an initial mater, when a claimed invention purports to improve a field of technology, the subject matter eligibility analysis under 35 U.S.C. § 101 can be resolved in the first step of Alice without proceeding to the second step. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Contrary to the analysis applied in this case, satisfaction of this part of the analysis is dispositive as to eligibility and does not require any determination of a "practical application." That part of the analysis is Step 2A, Prong Two. Thus, the examination of this application skipped Step 2A, Prong One by simply identifying an alleged "abstract idea" but failing to determine whether the claim was directed to a technological improvement. The claimed invention is eligible under Step 2A, Prong One, because the claims are directed to a technical improvement that improves computational efficiencies. Paragraph [0049] of the published application explains some of these advantages:  Non-limiting embodiments of the present invention are directed to a system, method, and computer program product for processing at least one merchant redemption action associated with a customer. Embodiments of the invention allow for merchant redemption vouchers associated with merchant redemption actions to be created, requested, and issued such that they can be used by a customer during a payment transaction with a merchant. Rather than requiring merchants to implement a specialized transaction infrastructure for processing redemption-based transactions, non-limiting embodiments of the present invention process and validate redemption-based transactions remote from the merchants and in a way that concurrently processes both the merchant redemption voucher and the underlying payment transaction to provide a seamless transaction for the customers and merchants. Thus, the application provides that technical deficiencies (the need for "a specialized transaction infrastructure") are solved by the claimed invention. This is enough to establish eligibility. Visual Memory LLC v. Nvidia Corp., 867 F. 3d 1253, 1255 (Fed. Cir. 2017) (finding eligibility where the specification "purports to overcome [recognized] deficiencies"). 

Examiner: Applicant’s comparisons of the claims of the instant case with those of Enfish are not persuasive. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table. On the other hand the claims of the instant case employ a generic computer system comprising a memory and a generic processor with suitable programming to perform the claimed functions. The claims in the instant application are applying computers to a problem rooted in abstract idea. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond what is mentioned in the rejection below using the claimed system. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).

Issue #3
Applicant: Applying Prong Two of Step 2A, claim 1, as amended, is unquestionably directed to a practical application of any alleged abstract idea (in this case "processing a merchant redemption voucher"). For example, the claims amount to practical applications under Step 2A through the use of specifically claimed interactions between a mobile wallet application, mobile device, transaction processing server, and merchant point-of- sale system. This is further emphasized by the claim amendments submitted herewith. 

Examiner: Merely pointing to some of the additional elements and indicating there is a practical application is not sufficient.  Applicant should identify the technical problem and solution, as it pertains to the specification, and map it back to the claim language with respect to Step 2A prong 2.  


Issue #4
Applicant: The claims are also eligible under Step 2B because they recite a unique arrangement of system components, and because the Office Action has failed to prove that the claim elements, alone and in combination, are routine, conventional, and well- understood. 
For example, the claims specify an arrangement between a mobile wallet application, mobile device, transaction processing server, and merchant point-of-sale system, where the amended claims now specify that the transaction processing server is remote from the merchant point-of-sale system to clarify the roles of the respective systems. These features and others have not been shown to be routine, well-known, and conventional. The Office Action has not carried its burden in this regard. The Federal Circuit has held that "an inventive concept can be found in the non-conventional and non- generic arrangement of known, conventional pieces." See BASCOM Global Internet Services v. AT&T Mobility, 827 F. 3d 1341, 1350 (Fed Cir. 2016). Further, under the Berkheimer memorandum of April 19, 2018 (relating to Berkheimer v. HP), the Office is obligated to show evidence of conventionality of the claimed components alone and in combination. That has not been done here and, as a result, the claims are eligible. 

Examiner:  In Bascom the Courts did not readily lend themselves to a step-one finding that the claims were directed to a non-abstract idea and therefore proceeded to step two of the analysis. In step two of the analysis, the Court concluded the claims in Bascom do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components but described how its particular arrangement of elements is a technical improvement over prior art ways of filtering content by improving the existing technical process. Applicant’s invention differs to that of Bascom because applicant’s invention does nothing significant to differentiate a process from the generally linking standard. Per the 101 rejection below, the claims do not recite significantly more.  It’s not clear how the solution overcomes the “generally-linking” standard regarded in the rejection (applicant points to the well known and conventional WRC standard, which the Examiner did not apply in the rejection).  With respect to applicant’s claim suggesting that the ordered combination of the additional limitations is unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and step 2B in the 101 rejection below.  The Examiner is not persuaded by the applicant’s assertion that the ordered combination amounts to significantly more than the abstract idea.  While applicant further believes that the Examiner has failed to meet the burden of proof with respect to the WURC (well understood, routine, conventional) standard in the 101 analysis, the Examiner reminds applicant that the “generally-linking” standard was used in the analysis, which renders this argument moot.


Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 


Issue #1
Applicant: “Boal teaches away from the claimed invention. Paragraph [0007] of this reference, which is cited by the Office Action, states that a merchant determines if a condition of an offer is met. In the claimed invention, by contrast, the burden is shifted away from the merchant: 
Rather than requiring merchants to implement a specialized transaction infrastructure for processing redemption-based transactions, non-limiting embodiments of the present invention process and validate redemption-based transactions remote from the merchants and in a way that concurrently processes both the merchant redemption voucher and the underlying payment transaction to provide a seamless transaction for the customers and merchants 
Paragraph [0049]. This is reflected in the amended claims, which now clarify the remote nature of the merchant point-of-sale system.”

Examiner:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Issue #2
Applicant: “Lange is cited to disclose a transaction, and fails to teach or suggest the specific features of the amended claims. As mentioned above, the claims have been amended to clarify the claimed invention and to further differentiate the cited prior art. For example, claim 1 has been amended to specify that the at least one processor of the transaction server is programmed or configured to: receive an activation request from a mobile wallet application executing on a mobile device operated by the customer, the activation request identifying at least one merchant redemption voucher and comprising a token corresponding to an account identifier associated with the customer; and validate the activation request based at least partially on the token. Moreover, amended claim 1 specifies that in response to validating the activation request, that the at least one processor the transaction server activates the at least one merchant redemption voucher for use by the customer at a merchant by recording, in a redemption database, an indication that the at least one merchant redemption voucher has been activated. Claim 1 has also been amended to specify that the merchant point-of-sale system is remote from the at least one transaction processing server, that the transaction request is received after activating the at least one merchant redemption voucher, and to add the step of processing the transaction by transmitting the modified transaction amount to an issuer system for approval.”

Examiner:  The combination of Boal and Lange still teaches the amended claims as described in the below rejection.  Applicant has further emphasized that thee merchant POS is remote from the transaction server.  This is described at least in Lange with respect to Fig. 6.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-13 & 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 10 & system Claim 19.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A system for processing at least one merchant redemption voucher associated with a customer, comprising at least one transaction processing server having at least one processor programmed or configured to: receive an activation request from a mobile wallet application executing on a mobile device operated by the customer, the activation request identifying the at least one merchant redemption voucher and comprising a token corresponding to an account identifier associated with the customer; validate the activation request based at least partially on the token; in response to validating the activation request, activate the at least one merchant redemption voucher for use by the customer at a merchant by recording, in a redemption database, an indication that the at least one merchant redemption voucher has been activated, the at least one merchant redemption voucher corresponding to at least one merchant redemption rule; receive, from a merchant point-of-sale system remote from the at least one transaction processing server, a transaction request associated with a transaction between the customer and the merchant, the transaction request comprising a merchant identifier, a transaction amount, and the account identifier associated with the customer, the transaction request received after activating the at least one merchant redemption voucher; in response to receiving the transaction request, identify the at least one merchant redemption voucher in the redemption database based at least partially on the account identifier; determine if the at least one merchant redemption voucher can be processed based at least partially on the at least one merchant redemption rule;56W1339.DOCXPage 2 of 15Application No. 16/612,943 in response to determining that the at least one merchant redemption voucher can be processed, determine a modified transaction amount based at least partially on the transaction amount and the at least one merchant redemption rule; and process the transaction by transmitting the modified transaction amount to an issuer system for approval.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of processing a merchant redemption voucher.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The transaction processing server, processor, token, mobile wallet application, mobile device, database, systems, and merchant POS system in Claim 1 are just using generic computer components (in addition to the non-transitory CRM of Claim 19.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – issuer bank system – generic computer components used to implement the judicial exception; Claims 3 & 12 – mobile wallet application - tool used to implement the abstract idea, mobile device – generic computer component; Claims 4 & 13 – database – tool used to implement the abstract idea; Claims 5 & 14 – token – which is merely a representation of data; Claims 7 & 16 – physical payment card and GUI – which are tools used to implement the abstract idea (mobile wallet & mobile device - similar to Claim 3); Claims 8 & 17 – issuer bank system (similar to Claim 2); Claims 9 & 18 – barcode – which is merely a representation of data; Claim 11 – issuer bank system & transaction processing server - generic computer components used to implement the judicial exception) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (US 20140180793) in view of Lange (US 20150058109).

Claim 1. 

Boal teaches the following limitations: 

A system for processing at least one merchant redemption voucher associated with a customer, comprising 

(Boal – [abstract] A data processing system for managing electronic offers… the recommended offer is included in a transaction receipt transmitted to a customer data processing system)

Examiner Note: The offer corresponds to the voucher.

at least one transaction processing server having at least one processor programmed or configured to:

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])

receive an activation request from a mobile wallet application executing on a mobile device operated by the customer, 

(Boal – [0679] Obtaining payment may include receiving a physical or electronic transfer of payment…obtaining any form of value from an electronic wallet. [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers, search for an offer based on keywords, save a specified digital coupon to a consumer account for consumer 535, or print a specified coupon. In response, offer server 510 may retrieve any relevant offer data from data store 512, process the offer data as appropriate, and, based on that processing, formulate a response to the client. [0720] In an embodiment, client 520 is a wireless…phone…Client 520 is configured to execute instructions for a graphical coupon client interface by which the consumer  communicates with offer server 510. The coupon client interface may be provided by, for instance, a mobile application or a web application.)


the activation request identifying the at least one merchant redemption voucher and comprising a token corresponding to an account identifier associated with the customer; 

(Boal – [0084] offer server 1380 simply identifies and provides information about offers in response to requests for offers. [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380; [0481] The consumer completes shopping and identifies themselves using a retailer's pin-pad by entering a phone number or email identifier and/or swiping a loyalty card or a credit card…The consumer views offers presented in the receipt and may activate offers for future use. [0482] The pin-pad will send the consumer's information, like their loyalty identifier, phone number, email identifier, or a token based on the Payment Card Number (PAN) to the local server.)

validate the activation request based at least partially on the token; 

(Boal – [0236] The retailer may explicitly request that the server resolve the consumer entity for the consumer, or resolving the consumer entity may be a step performed by the server in response to other requests that include credential data. For example, the retailer may include the credential data in a request to the server to provide activated offer(s) or eligible activated offer(s) [0482] The pin-pad will interact with the local server located within retailer environment to identify a consumer and retrieve their digital receipt preferences. The pin-pad will send the consumer's information, like their loyalty identifier, phone number, email identifier, or a token based on the Payment Card Number (PAN) to the local server. The local server will try to identify the consumer and send their digital preference back to the pin pad. The local server is synchronized with the offer distributor's central consumer database periodically.)


in response to validating the activation request, activate the at least one merchant redemption voucher for use by the customer at a merchant by  

(Boal - [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380; [0240] In an the embodiment, the offer server may respond to the retailer with a list of activated offer identifiers. Alternatively, the offer server may perform subsequent steps based on the identified activated offers, without providing the complete set of activated offers to the retailer. [0488] Any offers activated by the consumer are sent to each retailer's offer management system in the central sales hub, so as to allow them to be redeemed.)


recording, in a redemption database, an indication that the at least one merchant redemption voucher has been activated

(Boal – [0085] Offer server 1380 and/or a separate coupon server also generate and access records in an offer activation data store 1388. The records in offer activation data store 1388 indicate which offers described in offer data store 1385 have been "activated" for which consumer entities described in consumer data 1358. An "activated" offer for a particular consumer entity is an offer that a consumer entity may be specifically eligible to redeem at one or more of retailers 1310. An offer may be activated for a specific set of one or more retailers 1310, or for all retailers 1310 in general.)

Examiner Note:  redemption database corresponds to the offer activation data store.  The recording corresponds to the generating of the records.

the at least one merchant redemption voucher corresponding to at least one merchant redemption rule; 

(Boal – [0007] A customer benefit of an offer is realized during a process sometimes called "redemption," which typically takes place during a transaction between the consumer and a retailer. When the consumer wishes to engage in a transaction the retailer determines whether the conditions of the offer have been met. If so, the retailer, which may be any merchant or other entity that sells products or services, provides the benefit to the consumer on behalf of the offer provider. [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380…a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.)



a merchant identifier, a transaction amount, and the account identifier associated with the customer, 

(Boal – [0067] The store controller may collect transaction-related data 1345 from the terminals 1340 … related to one or more consumer transactions conducted directly or indirectly by a retailer. Examples of contextual transaction data 1345 include data originating directly…from any transaction conducted…in a facility owned, controlled or operated by retailer, such as retailer 1310…including without limitation basket-level transaction details such as universal product codes and quantities purchased, total number of items purchased, transaction amounts, payment details ( e.g., a credit card number, a payment identifier, a secure payment hash key), information about a data processing system, logic module or facility where the transaction takes place (e.g., terminal 1340 or store 1330), time, date, offers applied during the transactions, information relating to the customer conducting the transaction ( e.g., a name, a phone number, a pin number, a password, a code, a loyalty card number, other biometric or personal identification data, etc.), RFID data, a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and any other type or class of similar data. [0181] Each transaction log optionally comprises other transactional informational, including a time, date, retailer identifier)

in response to receiving the [transaction] request, identify the at least one merchant redemption voucher in the redemption database based at least partially on the account identifier; 

(Boal – [0081] The act of providing an offer may include providing offer data describing an offer and/or providing a mechanism by which a consumer may redeem the offer, such as a mechanism for printing a coupon, displaying a coupon in a digital format, or saving information identifying the offer to an account associated with the consumer…each request may include information provided by a corresponding consumer device 1305, such as user login credentials, phone numbers, device identifying information such as an Internet Protocol ("IP") address or Near Field Communication ("NFC") tag, biometric data, basket data, shopping list data, or request metadata, by which the offer server 1380 may identify…a consumer entity for which offer server 1380 is to provide an offer. [0084] [0085] Offer server 1380 and/or a separate coupon server also generate and access records in an offer activation data store 1388. The records in offer activation data store 1388 indicate which offers described in offer data store 1385 have been "activated" for which consumer entities described in consumer data 1358. An "activated" offer for a particular consumer entity is an offer that a consumer entity may be specifically eligible to redeem at one or more of retailers 1310. An offer may be activated for a specific set of one or more retailers 1310, or for all retailers 1310 in general. An activated offer can be mapped directly to a consumer entity in consumer data store 1358; [0086] a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.)

the [transaction] request received after activating the at least one merchant redemption voucher;

(Boal - [0297] Block 3030 comprises receiving a request to provide access to particular content. The request may occur at any suitable endpoint to which an offer server or general purpose content server provides offers or content. The request includes credential(s), and may be associated with contextual transaction data, possibly in the form of metadata, describing one or more behavioral characteristics of a consumer. The particular content may be, for example, an offer that a consumer wishes to activate, an activated offer that a consumer wishes to redeem, a receipt, a list of offer recommendations or targeted offers, downloadable digital content, and so forth)



determine if the at least one merchant redemption voucher can be processed based at least partially on the at least one merchant redemption rule; 

(Boal – [0081] receives requests for offer(s) from consumer devices 1305 and/04 other servers.  [0083] offer server 1380 may not necessarily return any information to consumer device 1305, but rather simply activate the offer(s) selected in response to
the request.  [0086] a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions (rules) for an offer that has been activated for the consumer entity.)

Examiner Note: Upon the determination that a consumer matches conditions (rules) for an offer, a coupon (voucher) is generated (processed).


in response to determining that the at least one merchant redemption voucher can be processed, determine a modified transaction amount based at least partially on the transaction amount and the at least one merchant redemption rule; and 

(Boal – [0086] a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions (rules) for an offer that has been activated for the consumer entity [0138] optimizer 1583 may suggest a discount amount [0140] offer parameter optimizer 1583 may receive, and may analyze, contextual transaction data received directly or indirectly from a retailer or other terminal that is facilitating a consumer electronic transaction, such as the contextual transaction data 1345 discussed in connection with the embodiment of FIG. 13A…contextual transaction data may include any of a variety of information related to one or more consumer transactions conducted within a facility owned, controlled or operated by a retailer, including…transaction amounts…facility where the transaction takes place (e.g., terminal 1340 or store 1330), offers applied during the transactions, information relating to the customer conducting the transaction…items that were purchased in a … concurrent transaction)


process the transaction by transmitting the modified transaction amount to an issuer system for approval.


(Boal – [0111] payment system 1450 may allow an issuing bank, offer provider, or other third-party to analyze transactions and inform payment system 1450 when an offer should be applied. [0252] the payment provider may authorize the transaction upon verifying that the identified payment account has sufficient funds to pay for the pending transaction, and that the pending transaction passes various fraud prevention algorithms. The payment provider responds to the retailer with an indication of whether the transaction was authorized. [0255] Block 2070 comprises the payment provider redeeming the offer(s) identified in block 2065. Block 2070 may comprise, for instance, the payment provider reducing the amount that the consumer will be billed for the transaction by amount(s) specified by the identified offer(s).)


Boal does not explicitly teach the following limitations, however Lange teaches:


receive, from a merchant point-of-sale system remote from the at least one transaction processing server, a transaction request associated with a transaction between the customer and the merchant, the transaction request comprising

(Lange – [abstract] The principles and embodiments of the present invention relate to a system for facilitating an interaction between a person (group or sponsor) and a merchant.  [0054] Transaction information may be received from one or more remote computer systems [0056] The financial institution administering the card and/or financial account can receive the related transaction information from a payment processing service (e.g., PayPal™) that received a payment request for a transaction or can receive the related transaction information through direct (e.g., through network communications with the vendor) [0107] The card may be used by the customer to engage in transactions at a merchant's transaction site, which may be, for example, a point-of-sale system or a website, and the related transactional information may be communicated from the merchant or a payment processor through a network to the account management system [0216] in some transaction processing networks, requested transactions are transmitted from a point of sale system to network that processes the payment such by a payment processing provider and the network interacts with the account management system such as to approve the transaction and receive transaction related data. [0164] Fig. 6...a computer system configured to be in communication with other remote systems...including...a payment processor...a merchant interface system)

Examiner Note: The transaction processing server corresponds to the payment processor.



    PNG
    media_image1.png
    620
    906
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boal with Lange by providing a payment/transaction request from a merchant POS in order to create, offer and more efficiently administer financial accounts that provide discounts [Lange – 0003, 0056, 0107].



Claim 2. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:

wherein the at least one processor is further programmed or configured to:

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


assign the at least one merchant redemption rule to at least one merchant redemption identifier, wherein the at least one merchant redemption voucher is generated by at least one of the at least one transaction processing server and an issuer bank system based at least partially on a request comprising the at least one merchant redemption identifier.  

(Boal – [0084] offer server 1380 simply identifies and provides information about offers in response to requests for offers. [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380…a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity. [0091-0092] In various embodiments, one or more data processing systems or logic modules may be adapted to generate, select, modify, store, process and/or distribute receipts and/or offers to consumers and/or retailers… the offer server 1380 may generate, select, modify, store, process and/or distribute offers [0241] determining includes comparing information about the items specified by the item data of block 1910 to eligibility criteria associated with the activated offer(s). For example, the retailer may periodically receive offer metadata describing item identifiers for which various offers may be redeemed. The retailer may compare the item identifiers for each particular activated offer to item identifiers in the item data of the pending transactions. Those offers whose item identifiers match those of the pending transaction may be applied to the pending transaction. Of course, a wide variety of other criteria may also or instead be utilized to identify for which activated offers the pending transaction is eligible. [Fig. 13A])


Boal does not explicitly teach the following limitations, however Lange teaches:


receive, from the merchant, the at least one merchant redemption rule; and 

(Lange – [0193] FIG. 9 illustrates an embodiment of the components and processes of a merchant interface system allowing a merchant to set forth terms and conditions for partaking of an accepted merchant offer. At step 902, a merchant interface is implemented. In addition to the options and features described above, the merchant interface allows the merchant to set terms and conditions for one or more offers it intends to offer a user or a group of users, and includes these terms and conditions in any merchant over messages communicated to the account management system. The terms and conditions may include, for example, a maximum amount of savings or discount allotted for a particular timeframe, exempting certain products or categories of products from the applicable savings or discount, or any other rules or conditions. The terms and conditions may also set forth a termination or rescission right that would allow the merchant to revoke the discount or savings offer in the event the user abuses or otherwise violates the terms and conditions of the offer.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boal with Lange by providing a payment/transaction request from a merchant POS in order to create, offer and more efficiently administer financial accounts that provide discounts [Lange – 0003, 0056, 0107].


Claim 3. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:



wherein the at least one processor is further programmed or configured to: 

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


determine if the at least one merchant redemption voucher is available to the customer; 

(Boal – [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers)


in response to determining that the at least one merchant redemption voucher is available to the customer, activate the at least one merchant redemption voucher for use by the customer at the merchant; and 

(Boal - [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers, search for an offer based on keywords, save a specified digital coupon to a consumer account for consumer 535, or print a specified coupon. In response, offer server 510 may retrieve any relevant offer data from data store 512, process the offer data as appropriate, and, based on that processing, formulate a response to the client…The offer server 510 sends web pages to a web browser executing at client 520 with instructions for causing the web browser to display various graphical interfaces related to viewing, selecting, printing, and/or saving coupons. [0698] Retail server 540 may, in turn, provide offer server 510 with data indicating consumer coupon redemptions; )


in response to determining that the at least one merchant redemption voucher is unavailable to the customer, transmit, to the mobile wallet application, a notification that the merchant redemption voucher is unavailable.  

(Boal – [0562] if the non-auto-activated offer hold has expired on the digital receipt, then the consumer will be notified that the offer is no longer available. [0679] receiving a … electronic transfer of payment…obtaining any form of value from an electronic wallet. [0697] Offer server 510 receives and responds to offer related requests from client 520 and retail server 545 over one or more networks, such as the Internet…client 520 may request offer server 510 to provide a listing of available offers, search for an offer based on keywords, save a specified digital coupon to a consumer account for consumer 535, or print a specified coupon. In response, offer server 510 may retrieve any relevant offer data from data store 512, process the offer data as appropriate, and, based on that processing, formulate a response to the client…The offer server 510 sends web pages to a web browser executing at client 520 with instructions for causing the web browser to display various graphical interfaces related to viewing, selecting, printing, and/or saving coupons. [0699] offer server 510 may be configured to deny a client permission to print the coupon, in accordance with device-based, clientbased, or aggregate distribution limits. As another example, offer server 510 may be configured to deny a request to generate a coupon for a consumer if an equivalent coupon has already been generated from client 520. [0720] The coupon client interface may be provided by, for instance, a mobile application or a web application.)

Examiner Note: The consumer will be notified upon identification of offer unavailability. The response can be made to client 520 consisting of a coupon client interface tied to a mobile application which can be associated with an electronic wallet. 


Claim 4. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:
 
wherein the at least one processor is further programmed or configured to: 

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


after determining the modified transaction amount, determine whether the at least one merchant redemption voucher is depleted; and 

(Boal - [0138] optimizer 1583 may suggest a discount amount [0140] offer parameter optimizer 1583 may receive, and may analyze, contextual transaction data received directly or indirectly from a retailer or other terminal that is facilitating a consumer electronic transaction [0465] Item list 140 may include, in association with items 141-145, basket-level details such as the quantities of each item purchased, a price for each item, offer redemption data 170 for offers applied to the transaction, tax data, SKU numbers, and so forth. Payment data 190 may contain a list of each payment mechanism applied to the transaction, along with any balance remaining. [0542] a burn rate which considers the start date of an offer, the end date of the offer, and the inventory of activations or redemptions remaining for that offer.)


update or delete the at least one merchant redemption voucher in at least one database in response to determining that the at least one merchant redemption voucher is depleted.  

(Boal – [0685] offer server 510 may periodically provide retail server 540 with a table of account identifiers and newly associated or disassociated (depleted) digital coupon identifiers. Retail server 540 may then update a local database based on the coupon availability data.)






Claim 6. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:

wherein activating the at least one merchant redemption voucher for use by the customer at the merchant comprises 

(Boal - [0086] An offer can become activated in response to a number of triggering events, including upon recommendation by the offer recommendation component of offer server 1380, upon a consumer device 1305 requesting activation of an offer provided by offer server 1380)

setting an expiration time for the at least one merchant redemption voucher.  

(Boal – [0128] offer definition interface 1584 is a simple interface in which an offer provider inputs a title, description, a set of UPC codes or family codes, an expiration date [0291] each activated offer record may be marked with status indicators such as redeemed, available, expired, and so forth, to enforce distribution limits on the digital offers and/or digital content. [0500] an offer distribution system sends regular messages and notifications for coupons that are expiring [0818] In an embodiment, the method further comprises, based on the value selection scheme, varying one or more of: …  an expiration date of the dynamic offer)


Claim 7. 


Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:


swiping or inserting a physical payment card associated with the account identifier, transmitting an electronic request from a mobile wallet application executing on a mobile device, inputting the account identifier or an associated account identifier into a graphical user interface, or any combination thereof.  

(Boal – [0250] receiving, at the retailer, payment details for the consumer. Payment details include at least a payment provider identifier and credential(s) by which the payment provider may locate a payment account number for the consumer, such as an account identifier and/or pass phrase. Receiving payment details as described here and in other flows may comprise, for instance, the consumer or an attendant swiping a credit card in a credit card reader coupled to a checkout terminal [0482] The consumer completes shopping and identifies themselves using a retailer's pin-pad by entering a phone number or email identifier and/or swiping a loyalty card or a credit card. [0679] A transaction as used herein refers to the act of a retailer such as retailer 545 obtaining payment for the provision of, or the formation of a contract to provide, certain product( s) and/or service(s ). Obtaining payment may include receiving a physical or electronic transfer of payment, debiting an account, obtaining a hold on funds, securing funds in escrow, obtaining points or other non-monetary value from an account or escrow or other transfer, or obtaining any form of value from an electronic wallet. A transaction is initiated by a consumer's selection of products or services to purchase. Products and purchases are collectively referred to herein as "items." The consumer may signal this selection by initiating a checkout process by, for example, bringing selected products to terminal 542. The checkout process may involve the consumer providing retailer 545 with any information necessary to complete the transaction, such as account or wallet information, billing particulars and/or delivery instructions.)

Boal does not explicitly teach the following limitations, however Lange teaches:

wherein the transaction request is initiated by the customer by at least one of the following: 

(Lange – [0056] The financial institution administering the card and/or financial account can receive the related transaction information from a payment processing service (e.g., PayPal™) that received a payment request for a transaction or can receive the related transaction information through direct (e.g., through network communications with the vendor) [0107] The card may be used by the customer to engage in (initiate) transactions at a merchant's transaction site, which may be, for example, a point-of-sale system or a website, and the related transactional information may be communicated from the merchant or a payment processor through a network to the account management system [0216] in some transaction processing networks, requested transactions are transmitted from a point of sale system to network that processes the payment such by a payment processing provider and the network interacts with the account management system such as to approve the transaction and receive transaction related data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boal with Lange by providing a payment/transaction request from a merchant POS in order to create, offer and more efficiently administer financial accounts that provide discounts [Lange – 0003, 0056, 0107].


Claim 8. 

Boal in combination with the references taught in Claim 1 teach those respective limitations.  Boal further teaches:


wherein the at least one processor is further programmed or configured to: 

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0069] contextual transaction data 1345 may be transmitted directly or indirectly to any other data processing system, such as a receipt server (e.g., receipt server 1370), an offer server (e.g., offer server 1380); [0079-0080])


receive, from an issuer bank system associated with the account identifier, a request to issue the at least one merchant redemption voucher; 

(Boal - [0107] System 1400 may include a number of different payment systems 1450, each configured to authorize and process payments using different payment mechanisms. For example, system 1400 may include payment systems 1450 from different credit and/or debit card processors, online payment processors, banks…payment system 1450 is additionally configured as an intermediary between retailers 1410 and transaction aggregation system 1350 and/or offer server 1380  [0109] payment system 1450 additionally facilitates the redemption of offers based on transaction details received from retailer 1410. For example, payment system 1450 may identify a consumer entity associated with a transaction and access offer activation data for that consumer entity. Prior to authorizing and processing payment, payment system 1450 may automatically apply to the transaction any activated offers for items being purchased in the transaction. If payment is authorized, payment system 1450 then returns offer redemption information to the retailer 1410 so that the retailer 1410 may request reimbursement for the redeemed offer and, if necessary, provide the consumer with any additional items to which the consumer may be entitled as a result of redeeming the offer.  [0111] payment system 1450 may allow an issuing bank, offer provider, or other third-party to analyze transactions and inform payment system 1450 when an offer should be applied.)


    PNG
    media_image2.png
    765
    1024
    media_image2.png
    Greyscale


in response to receiving the request from the issuer bank system, validate the at least one merchant redemption voucher; and 

(Boal - [0109] payment system 1450 additionally facilitates the redemption of offers based on transaction details received from retailer 1410. For example, payment system 1450 may identify a consumer entity associated with a transaction and access offer activation data for that consumer entity. Prior to authorizing and processing payment, payment system 1450 may automatically apply to the transaction any activated offers for items being purchased in the transaction. If payment is authorized, payment system 1450 then returns offer redemption information to the retailer 1410 so that the retailer 1410 may request reimbursement for the redeemed offer and, if necessary, provide the consumer with any additional items to which the consumer may be entitled as a result of redeeming the offer. [0111] payment system 1450 may allow an issuing bank, offer provider, or other third-party to analyze transactions and inform payment system 1450 when an offer should be applied.)


associate at least one merchant redemption identifier with the account identifier in response to validating the at least one merchant redemption voucher.  


(Boal - [0109] payment system 1450 additionally facilitates the redemption of offers based on transaction details received from retailer 1410. For example, payment system 1450 may identify a consumer entity associated with a transaction and access offer activation data for that consumer entity. Prior to authorizing and processing payment, payment system 1450 may automatically apply to the transaction any activated offers for items being purchased in the transaction. If payment is authorized, payment system 1450 then returns offer redemption information (merchant redemption identifier) to the retailer 1410 so that the retailer 1410 may request reimbursement for the redeemed offer and, if necessary, provide the consumer with any additional items to which the consumer may be entitled as a result of redeeming the offer.)


Claim 9. 

Boal in combination with the references taught in Claim 8 teach those respective limitations.  Boal further teaches:


wherein the at least one merchant redemption identifier is embedded in at least one barcode, and 

(Boal – [0234] receiving, at the retailer, item data that specifies one or more items that a consumer intends to purchase in a pending transaction. The item data comprises basket-level details for the one or more items, including any suitable item identifiers. Item identifiers may include, without limitation, UPC symbols, RFIDs, NFC tokens, barcodes, part numbers, service codes, and so forth. As described herein, the item data may be received through a point-of-sale checkout terminal, retailer website, or other endpoint through which the retailer is capable of conducting a transaction. [0241] determining includes comparing information about the items specified by the item data of block 1910 to eligibility criteria associated with the activated offer(s). For example, the retailer may periodically receive offer metadata describing item identifiers for which various offers may be redeemed. The retailer may compare the item identifiers for each particular activated offer to item identifiers in the item data of the pending transactions. Those offers whose item identifiers match those of the pending transaction may be applied to the pending transaction.)

Examiner Note: Spec 0056 “The term "merchant redemption identifier," as used herein, refers to an identifier that is associated with one or more merchant redemption rules.”.  Spec 0061 “Merchant redemption identifiers 116 may include, for example, one or more strings of alphanumeric characters, codes, or any other type of identifier…a merchant redemption identifier may be associated with metadata such as, for example, a voucher style (e.g., one or more colors, font types, or the like that define how a merchant redemption voucher appears in a mobile wallet application), a voucher name, a voucher history (e.g., how many previous vouchers of that type have been issued), an issuer bank BIN, and/or the like.)

wherein the activation request is initiated by scanning the at least one barcode at the merchant point-of-sale system.  

(Boal – [0131] Offer server 1550 may further comprise an activation engine 1580c. Activation engine 1580c receives requests from consumer devices 1505 to activate offers… automatic activation may be triggered by requests from offer providers and/or retailers, or in response to various rules such as described elsewhere in this disclosure. [0234] receiving, at the retailer, item data that specifies one or more items that a consumer intends to purchase in a pending transaction…Item identifiers may include, without limitation, UPC symbols, RFIDs, NFC tokens, barcodes…item data may be received through a point-of-sale checkout terminal, retailer website, or other endpoint through which the retailer is capable of conducting a transaction. [0235] the retailer may explicitly prompt the consumer to provide credential data for the purpose of redeeming offers that have been activated for the consumer. Credential data
may be collected via any suitable interface that is connected to the endpoint with which the consumer is interacting. Example interfaces include, without limitation, a card swiper, NFC reader, smartphone, checkout register, and web site. [0772] data processing systems that may be in communication with a data processing system deployed in a retailer or other commercial facility include a peripheral device, such as a cash register, a coin dispenser, a credit card reader, a barcode scanner, a printer, a document scanner, an RFID receiver configured to receive payment-related information from an RFID-enabled device, an image recognition device capable of identifying an object, a photo camera, or a video camera.)

Claim 10. 

	Rejected using the same rationale as Claim 1.

Claim 11. 

	Rejected using the same rationale as Claim 2.

Claim 12. 

	Rejected using the same rationale as Claim 3.

Claim 13. 

	Rejected using the same rationale as Claim 4.

Claim 15. 

	Rejected using the same rationale as Claim 6.

Claim 16. 

	Rejected using the same rationale as Claim 7.

Claim 17. 

	Rejected using the same rationale as Claim 8.

Claim 18. 

	Rejected using the same rationale as Claim 9.

Claim 19. 

Boal teaches the following limitations:

at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to:   

(Boal – [0062] In other aspects, the invention encompasses data processing systems comprising logic modules implemented at least partially by one or more processors, as well as memories and other computer-readable media configured to carry out the foregoing steps. [0740] Data processing system 900 may also include a main memory 906, such as a dynamic memory designed to provide higher data access speeds, coupled to bus 902 for storing information and instructions to be executed by processor 904. [0754] non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. [0746])

The remainder is rejected using the same rationale as Claim 1.



Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ocher (US 20140081729) provides a method for providing customer discounts.

Kuhn (US 20160055513) provides a method for activating offers with a digital wallet application.

Gilman (US 20120271697) provides methods and systems for using a financial transaction card number system of a payment processing network as part of offer and gift distribution, verification and redemption systems.

Beck (US 20130191213) provides a computing apparatus configured to formulate and adjust offers to users of mobile devices that are configured to capture identification information of products, such as UPC codes.

Heitmueller (US 20130211890) provides a computing apparatus configured to formulate and adjust offers to users of mobile devices that are configured to capture identification information of products, such as UPC codes.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695